                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSE MORALES,

            Plaintiff,

 v.                                            Case No. 3:18-CV-1116-NJR-GCS

 VIPIN SHAH and
 JONAVAN BRIDWELL,

            Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is currently before the Court on the Report and Recommendation of

United States Magistrate Judge Gilbert C. Sison, which recommends granting the motions

for summary judgment filed by Vipin Shah (Doc. 31) and Jonavan Bridwell (Doc. 26).

       Plaintiff Jose Morales, an inmate in the Illinois Department of Corrections, filed a

pro se complaint in this Court on May 15, 2018, under 42 U.S.C. § 1983 (Doc. 1). He alleges

Eighth Amendment deliberate indifference claims against Shah and Bridwell related to

allegedly inadequate medical care he received at Lawrence Correctional Center (Doc. 6).

       The Court entered an Initial Scheduling and Discovery Order on October 31, 2018,

which set a deadline for Defendants to file motions for summary judgment and warned

Morales that failing to respond to the motions may result in an Order granting the

motions (Doc. 24, p. 5). Defendants timely moved for summary judgment based on

Morales’s failure to exhaust his administrative remedies (Docs. 26 & 31), and attached

                                       Page 1 of 3
notices to their motions explaining the consequences for failing to respond (Docs. 28 &

33). Morales did not respond by the deadline, but the Court sua sponte granted him an

extension of time to file a response (Doc. 41). Morales was warned again that failing to

respond may be deemed an admission of the merits of Defendants’ motions (Id.).

Nonetheless, Morales failed to respond by the new deadline (Id.).

         On June 11, 2019, Judge Sison issued the Report and Recommendation currently

before the Court (Doc. 42). He recommends granting the motions for summary judgment

pursuant to Local Rule 7.1(c), which provides, “Failure to timely file a response to a

motion may, in the Court’s discretion, be considered an admission of the merits of the

motion.” Objections to the Report and Recommendation were due on or before June 28,

2019. See 28 U.S.C. § 626(b)(1); FED. R. CIV. P. 72(b)(2); SDIL-LR73.1(b). No objections were

filed.

         Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

                                         Page 2 of 3
       The Court has carefully reviewed the briefs submitted by Defendants, as well as

Judge Sison’s Report and Recommendation. Following this review, the Court fully agrees

with the findings, analysis, and conclusions of Judge Sison and ADOPTS the Report and

Recommendation in its entirety. The motion for summary judgment filed by Vipin Shah

(Doc. 31) and the motion for summary judgment filed by Jonavan Bridwell (Doc. 26) are

GRANTED. The Clerk of Court is DIRECTED to enter judgment accordingly and close

this case.

       IT IS SO ORDERED.

       DATED: July 15, 2019

                                              ___________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 3 of 3
